Citation Nr: 0836345	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  08-24 003	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a conversion disorder and post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia that denied the benefit sought on appeal.  
As will be discussed herein, the Board is vacating its May 
2008 decision and remanding the veteran's claim to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

In the present case, in June 2005, prior to the issuance of 
the rating decision on appeal, the veteran requested a 
personal hearing before the RO.  His request was never 
accommodated and appears to have been completely overlooked.  
A claimant has a right to such a hearing and his request must 
be addressed in order to ensure compliance with due process.  
See 38 C.F.R. § 3.103.

Accordingly, the May 22, 2008 Board decision addressing the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, to include a conversion disorder and 
PTSD, is vacated.


REMAND

In the veteran's June 2008 motion for vacatur, the veteran 
requested a personal hearing at the Atlanta RO.  As the prior 
Board decision has now been vacated, the veteran should be 
provided with a hearing at the RO to ensure compliance with 
due process.  Because such hearings are scheduled by the RO, 
the case must be remanded.  On Remand the RO should clarify 
whether the veteran wants a local hearing at the RO or a 
Travel Board or Video hearing before a Veteran's Law Judge.  

Accordingly, the case is REMANDED for the following action:
The veteran should be asked to clarify 
whether he wants a local hearing at the 
RO or a Travel Board or Video hearing 
at the RO before a Veteran's Law Judge.  
His written response must be clearly 
documented for the record.  The veteran 
should be scheduled for the type of 
hearing requested.  The case should 
then be processed in accordance with 
standard appellate practices. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

